THE THIRTEENTH COURT OF APPEALS

                                   13-14-00734-CR


                                Joshua James Ozuna
                                         v.
                                 The State of Texas


                                 On Appeal from the
                      County Court at Law of Kerr County, Texas
                             Trial Cause No. CR14-0258


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

September 17, 2015